Citation Nr: 1536365	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, to include extraschedular consideration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  On June 30, 2015, the Board issued a decision remanding the Veteran's claim for TDIU for referral to the Direction of Compensation Service for consideration of assignment of the extraschedular rating for TDIU.  However, after careful review the Board determined that the Veteran's claim should have been decided without referral for extraschedular evaluation because the Veteran's service connected disabilities met the criteria for a schedular evaluation. 

2.  The competent credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disability prevents him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The June 30, 2015 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

This matter was before the Board in June 2015 and at that time, the Board remanded the Veteran's claim for TDIU in a June 2015 rating.  However, the Board failed to consider the impact of Fast Letter 13-13.  VA Fast Letter 13-13 states that the requirement that a combined 70 percent rating does not apply when the Veteran has one disability ratable at 60 percent disabling and additional disabilities rating at 0 or 10 percent.  In other words the Fast Letter clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion. VA Fast Letter 13-13 (June 17, 2013).  In this case, the Veteran is service connected for coronary artery disease, status post coronary artery bypass graft evaluated as 60 percent disabling since July 2011; residual scars, status post coronary artery bypass graft with two abdominal drainage scars evaluated as non-compensable; and bilateral hearing loss evaluated as non-compensable.  The Veteran's overall disability rating is 60 percent effective July 2011.  Thus, the case is analogous to the example in Fast Letter 13-13 and he therefore meets the criteria for a schedular rating.  See 38 C.F.R. § 4.16.  

As there were pertinent regulations that were not considered, the June 2015 Board decision must be vacated to accord due process to the Veteran.  

Accordingly, the June 3, 2015 Board decision addressing the issue entitlement to TDIU is vacated.




TDIU

The Veteran has filed a claim for entitlement to TDIU.  The Veteran seeks a total disability evaluation based on individual unemployability due to a service-connected disability.  The Veteran filed a claim in February 2012.  He reported that he last worked as a service technician in September 2004 and indicated that he left his position due to a heart condition.  He reported a high school education with no additional training.  He claims that he stopped working in 2004 due to fatigue from his heart condition.  He reported that he was no longer able to perform his duties necessary to maintain his employment.  

A January 2012 VA examination concluded the ischemic heart disease had no impact of the Veteran's ability to work.  However, the examiner also assessed a METs level consistent with activities such as light yard work (weeding), mowing (using a power mower) and brisk walking.

At his general VA examination in August 2012, the examiner noted the Veteran had conditions that impacted his ability to work and specified his back condition limited the ability to lift and bend but the Veteran did not feel it effected his job as a surveyor he did not require any lifting.  An August 2012 heart VA examination noted that he is unable to lift and carry more than 40 pounds and only to about 30 feet.  The Veteran is also unable to push, pull or drag more than 20 pounds.  The examiner notes that the Veteran was previously working as surveyor, which involved a lot of walking and currently he is only able to walk about 150 feet at a time.  

The Veteran underwent a second evaluation in January 2014 to determine whether or not his service condition precludes him from working.  The examiner diagnosed the Veteran with chronic ischemic heart disease with arteriosclerosis with stenosis, which requires the Veteran to take continuous medication.  It was noted that the Veteran suffers from fatigue and has METS level consistent with activities such as light yard work (weeding), mowing (using a power mower) and brisk walking.  This examiner noted that the Veteran's heart condition does affect his ability to work.  Lastly, the examiner noted that the Veteran is only able to accomplish daily activities of living by taking a nap in the morning and afternoon.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The Veteran is service connection for coronary artery disease, status post coronary artery bypass graft evaluated as 60 percent disabling since July 2011; residual scars, status post coronary artery bypass graft with two abdominal drainage scars evaluated as non-compensable; and bilateral hearing loss evaluated as non-compensable.  The Veteran's overall disability rating is 60 percent effective July 2011.  The Veteran's combined rating has not reached 70 percent for any period of the appeal.  However, as noted above, under the guidance of Fast Letter 13-13, when taking into consideration that he has more one disability that on its own is 60 percent disabling, he is still eligible for a schedular rating.  See 38 C.F.R. § 4.16.   

Based on the evidence of record, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected heart disability precludes him from performing the physical acts required by employment.  His treating physicians imposed numerous physical restrictions and the physical capacity evaluations reflect he would have doing any type of work for 8 hours per day.  Additionally, the January 2014 VA examiner noted the Veteran could only complete activities of daily living if he took two naps a day.  In light of these restrictions and considering the Veteran's work history and education level, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case. see Beaty v. Brown, 6 Vet. App. 532, 538 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


